Title: From George Washington to William Whipple, 27 January 1776
From: Washington, George
To: Whipple, William



Cambridge, 27th Januay 1776.
Sir—

There were three accounts exhibited against the United Colonies by different persons in your Province;


               
                  One by Jonathan Burnham, for
                  £40:
                  7:
                  5
               
               
                  One for Horse hier &c. by Saml Hobart,
                  0:
                  5:
                  
               
               
                  One by yourself for sundry exps
                  26:
                  2:
                  5
               
               
                  
                  £74:
                  14:
                  10
               
            
I think it will be more regular, that the accounts above mentioned should be settled by agents that will doubtless be appointed by the Congress to settle the accounts that are or may be depending with the different Provinces: This is the reason that I do not at present enter upon an examination of these accounts. I am,

Sir, your most Hb servt,
Go. Washington.

